DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment
filed on 11/10/2020.
Claims 1, 4, 8, 9, 10, 11-20 are currently pending and presented for examination.
Response to Arguments
Applicant's arguments filed on 11/10/2020 with respect to double patenting rejection have been considered and are persuasive. The claims have been amended to overcome the double patenting rejection. The double patenting rejection is withdrawn. 
Applicant's arguments filed on 11/10/2020 with respect to prior art rejection have been fully considered but they are not persuasive.
The Applicant submits the following remarks:
Labeled pages 6-8 of the remarks filed on 11/10/2020, the Applicant argues prior art Iwane just discloses a specific integration method. Iwane does not disclose that the annular zone of the image-capturing pixels 131 is used to detect the light intensity. Iwane does not have the imaging mode and the illumination-intensity detecting mode at the same time, it does not teach the arrangement of the illumination-intensity detecting region in the pixel array.
b.   On labeled page 9 of the remarks filed on 11/10/2020, the Applicant argues Feng, Joung alone or in combination do not disclose teach or suggest  “wherein the intersection region is a ring-shaped intersection region and the ring-shaped 
c. On labeled page 10 of the remarks filed on 11/10/2020, the Applicant argues Feng and Joung, alone or in combination, do not disclose, teach, or suggest “wherein the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array, wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array”.
In response, the Examiner understands the Applicant’s arguments but respectfully disagrees for the reasons set forth below:
a. Please note that the imaging mode and the illumination intensity detection mode are disclosed in primary reference Feng. See Para 33, 34-37, wherein the paragraphs disclose dual mode image sensor wherein the image sensor can be operated in scene sensing mode and image capture mode.  Para 36 further discloses image capture mode are configured to put image data and pixel clock. The dual mode sensor is depicted with sensor array configured for multi-zone scene sensing wherein the average scene illumination levels can be output. The second reference Iwane is mainly combined to disclose that the output pixel regions/zones can be selected as a ring shape , see Figs. 7, 11; Para  75-77 of reference Iwane, wherein it disclose a ring-shaped area referred to as a zone on the two dimensional plane of the image sensor.  The output signals of the partitioned areas within the zone can be integrated and read out.  Since the image capture and scene sensing including illumination measurement can be performed in the pixel receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity; and receive a second instruction to control at least part of the pixel array to acquire an image “. Claim 1 does not disclose have the imaging mode and the illumination-intensity detecting mode at the same time.
In view of the above, the combination of Feng and Iwane still read on amended claim 1. The rejection is maintained.
b. Claim 9 has been amended to include new limitations, please refer to the prior art rejection below for new ground rejection. Please also refer to explanation for claim 1 above for the argument regarding the combination of Feng and Iwane
c. Claim 11 has been amended to include new limitations, please refer to the prior art rejection below for new ground rejection. Please also refer to explanation for claim 1 above for argument regarding the combination of Feng and Iwane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.  Claim(s) 1, 4,15 is/are rejected under 35 U.S.C. 103 as being anticipated by Feng et al.  (US Pub. No.: US 2017/0366754 A1) and Iwane (US Pub. No.: US 2012/0287331 A1).
            Regarding claim 1, Feng et al. discloses an image sensor (Fig. 1; Para 33; dual mode image sensor), comprising:
a pixel array (Para 33; sensor array 20 has rows and columns of discrete sensor elements as is known in the art (Pixel array shown in Fig. 1)) comprising a plurality of pixel rows and a plurality of pixel columns;
 and a control circuit (Para 33; processor 50) configured to:
receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity ( Para 34, 37;  Fig. 5; dual mode image sensor;  scene sensing mode. In particular, the illumination measurement to the A/D converter (22) ) ; and
receive a second instruction to control at least part of the pixel array to acquire an image ( Para 34, 37; dual mode image sensor ; When operating in image capture mode, the image capture mode is configured to  output captured images to the A/D converter (22)) .
        Feng et al. does not disclose the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array, wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array.
Iwane discloses the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array (Figs. 7; 11; Para 58, 75, 76; ring-shaped area (zone); the image integration unit 106 calculates output values Pi, s indicated in the image signals output from the image-capturing pixels 131 contained in the various partitioned areas Rpa to Rpg within the zone 11. The image integration unit 106 then simply needs to integrate the output signals in correspondence to the whole integration area Rs, i.e., all the zones 1), where the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array (Iwane; Para 58, 75, 76;  Fig. 11;  wherein the ring-shaped region is centrosymmetrically arranged in the center ).


Regarding claim 4, the combination of Feng and Iwane teaches the ring-shaped intersection region has a circular ring shape (Iwane; Para 58, 75, 76;   Fig. 11; the ring-shaped area has a circular ring shape).
Regarding claim 15, Iwane discloses the ring-shaped intersection region has a square ring shape ( Para 58; while Fig.11 shows a circular light section LFD, a light section LFD will take on a square shape if the micro-lens is optically effective through the corners of the square).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Iwane to detect the light around the center to improve focus and image quality.
      Claims 9, 10, 11, 17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al.  (US Pub. No.: US 2017/0366754 A1), in view of Joung (US Pub No.: US 2006/0170811 A1), and  in view of Iwane (US Pub. No.: US 2012/0287331 A1).
	Regarding claim 9, Feng et al. discloses a camera module (Para 33; dual mode image sensor 10), comprising:

         a pixel array (Para 33; sensor array 20 has rows and columns of discrete sensor elements as is known in the art (Pixel array shown in Fig. 1)) comprising a plurality of pixel rows and a plurality of pixel columns; and a control circuit  (Para 33-36; processor 50) configured to: receive a first instruction to control an intersection region of a part of the pixel rows and a part of the pixel columns to detect a illumination intensity (( Para 34, 37;  Fig. 5; dual mode image sensor;  scene sensing mode. In particular, the scene-sensing mode is configured to output results of object sensing, motion detection, focus evaluation, and illumination measurement to the A/D converter (22)) , so as to control the image sensor to operate in a light sensing mode (Para 34,37; scene sensing mode); and receive a second instruction to control the pixel array to acquire an image, so as to control the image sensor to operate in an imaging mode (Para 34, 37; dual mode image sensor ; When operating in image capture mode, the image capture mode is configured to  output captured images to the A/D converter (22)).
	However, Feng does not disclose an optical filer arranged above the image sensor. 
          Joung discloses an optical filer (Fig. 4(a); optical filter 40 is located above image sensor unit 20) arranged above the image sensor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Joung to 
However, the combination of Feng and Joung does not teach “the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array, wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array”.
Iwane discloses the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array (Figs. 7; 11; Para 58, 75, 76,77; ring-shaped area (zone); the image integration unit 106 calculates output values Pi, s indicated in the image signals output from the image-capturing pixels 131 contained in the various partitioned areas Rpa to Rpg within the zone 11. The image integration unit 106 then simply needs to integrate the output signals in correspondence to the whole integration area Rs, i.e., all the zones 1), where the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array (Iwane; Para 58, 75, 76,77;  Fig. 11;  wherein the ring-shaped region is centrosymmetrically arranged in the center ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Iwane to output signals from image capturing pixels within ring-shaped zone around the center of pixel array in order to detect the light around the center and improve focus and image quality.
	Regarding claim 10, Feng discloses imaging optics and a filter (Para 12; imaging optics are provided with infrared illumination filter). 

	Joung discloses a lens arranged above the optical filter, and the lens having an optical axis aligned with a center of the image sensor (Fig. 4 (a), 5; Para 26; a plurality of lenses 37 is located above the optical filter; wherein it is well known in the art that the optical axis is aligned with a center of the image sensor so the image can be in focus). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Joung to place lens above the optical filter so that the optical filter can selectively pass the light entered from lens to the image sensor in order to improve image quality.

Regarding claim 11, Feng discloses an electronic device (Para 33; dual mode image sensor 10), comprising: a camera module (Para 33; dual mode image sensor 10) comprising: 
an image sensor (image sensor with a sensor array 20)  comprising: 
a pixel array comprising a plurality of pixel rows and a plurality of pixel columns (Para 33; sensor array 20 has rows and columns of discrete sensor elements as is known in the art (Pixel array shown in Fig. 1)) ;  and
          a control circuit (Para 33; processor 50) configured to:
receive a first instruction to control an intersection region of a part of the plurality of pixel rows and a part of the plurality of pixel columns to detect a illumination intensity illumination measurement to the A/D converter (22));  and
receive a second instruction to control at least part of the pixel array to acquire an image (Para 34, 37; dual mode image sensor ; When operating in image capture mode, the image capture mode is configured to  output captured images to the A/D converter (22)); and
 a processor coupled to the image sensor and configured to generate the first instruction and the second instruction (Para 33; processor 50; Fig. 1; wherein processor 50 is coupled to image sensor array 20) .
           However, Feng does not disclose an optical filter arranged above the image sensor.     
          Joung discloses an optical filer (Fig. 4(a); optical filter 40 is located above image sensor unit 20) arranged above the image sensor. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Joung to include optical filter above the image sensor to selectively pass light to the image sensor to reduce glare and reflections, enhance colors and improve image quality. 
However, the combination of Feng and Joung does not “the intersection region is a ring-shaped intersection region and the ring-shaped intersection region is arranged to surround a center of the pixel array, wherein the ring-shaped intersection region is centrosymmetrically arranged with respect to the center of the pixel array”.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Iwane to output signals from image capturing pixels within ring-shaped zone around the center of pixel array in order to detect the light around the center and improve focus and image quality.
Regarding claim 17, Feng does not disclose  the camera module according to claim 10, further comprising a circuit board and a shell connected to the circuit board, wherein the image sensor is arranged on the circuit board, and the lens is received in the shell and connected to the shell.
Joung discloses the camera module according to claim 10, further comprising a circuit board (Para 27; Fig. 4(a); flexible substrate 10) and a shell  (Para 28; housing 32) connected to the circuit board, wherein the image sensor is arranged on the circuit board (Para 27-28; wherein  the image sensor unit is arranged  on the substrate 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Joung to include substrate and lens housing for the system disclosed Feng in order to provide camera module for electrically connecting the image sensor to the circuit board to provide images and increase system stability by receiving lens in housing.
Regarding claim 19, Joung discloses the camera module according to claim 9, wherein the optical filter is a visible light filter (Para 26; an optical filter 40 is arranged in the lens unit 30 to intercept specific wavelengths of light that is being introduced into the lens unit 30. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Joung to include visible light optical filter above the image sensor to selectively pass light to the image sensor to reduce glare and reflections, enhance colors and improve image quality.).
           Claims 12, 20, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al.  (US Pub. No.: US 2017/0366754 A1), in view of Joung (US Pub No.: US 2006/0170811 A1) and in view of Iwane (US Pub. No.: US 2012/0287331 A1) and Negroponte et al. (US Pub No.: US 2013/0321687 A1).
        Regarding claim 12, Feng does not disclose the electronic device according to claim 11, wherein two camera modules are provided, and one of the two camera 
	Negroponte et al. discloses two camera modules are provided, and one of the two camera modules is a front camera module, and the other one of the two camera modules is a rear camera module (Fig. 1B; front-facing camera and rear facing camera).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Negroponte to include front facing camera and rear facing camera in order to sense light while one camera is taken image to allow proper exposure.
         Regarding claim 20, the combination of Feng, Joung and Negroponte discloses wherein the image sensor is configured to operate in a light sensing mode when the control circuit controls the intersection region to detect the illumination intensity, and to operate in an imaging mode when the control circuit controls the at least part of the pixel array to acquire the image (Feng; Para 36-40; the sensor will operate in scene sensing mode. The output of the sensing array goes to the A/D converter module(s) (22) to convert the analog signals to digital data. In particular, the scene-sensing mode is configured to output results of object sensing, motion detection, focus evaluation, and illumination measurement to the A/D converter (22). When operating in image capture mode, the image capture mode is configured to output captured images to the A/D converter (22). After conversion, the data is sent to the processor (50).).
Regarding claim 13, the combination of Feng, Joung and Negroponte discloses wherein one of the image sensor of the front camera module and the image sensor of the rear camera module operates in the imaging mode, and the other one of the image sensor of the front camera module and the image sensor of the rear camera module operates in the light sensing mode (Negropont; Para 43; rear facing lens of rear facing camera may be used to measure the light level reflected from the user. The same light sensor used for the rear facing camera may be used in this instance to measure rearward light levels when the front-facing camera is being used to take a picture).
	Regarding claim 14, the combination of Feng, Joung and Negroponte discloses the electronic device according to claim 20, wherein the image sensor in the front camera module and the image sensor in the rear camera module both are configured to operate in the light sensing mode when the processor does not generate the second instruction (Para 43; the light sensor may sense light from the two lenses at different times, to prevent the light from one lens from causing errors when sensing light from the other lens.).
 Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al.  (US Pub. No.: US 2017/0366754 A1), in view of Iwane (US Pub. No.: US 2012/0287331 A1) and  in view of Meynants (US Patent No.: US 7,608,516 B2).
	Regarding claim 16, Feng et al. does not disclose the image sensor according to claim 1, wherein each pixel row comprises a plurality of pixels, and each pixel column comprises a plurality of pixels, the part of the plurality of pixel rows each is connected to 
     Meynants discloses each pixel row comprises a plurality of pixels, and each pixel column comprises a plurality of pixels (Fig. 3; Col 4, lines 47-55;  matrix 30 of pixels 20 in rows and columns ) , the part of the plurality of pixel rows each is connected to a first switch and the part of the plurality of pixel columns each is connected to a second switch (Col 4, lines 47-55;first switch 21 and second switch 22 organized in rows R1,R2,R3 and columns C1,C2,C3 ) , the first switch is configured to turn on or off the plurality of pixels in each of the part of the plurality of pixel rows, and the second switch is configured to turn on or off the plurality of pixels in each of the part of the plurality of pixel columns (Col 5, lines 20-45;  the selection switches  provide a connection when the switches are closed so the values of the pixels 20 of selective rows and corresponding column can be read out) .
        It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of  Meynants to selectively output the pixels to reduce noise and increase system efficiency.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al.  (US Pub. No.: US 2017/0366754 A1), in view of Joung (US Pub No.: US 2006/0170811 A1) and further in view of in view of Iwane (US Pub. No.: US 2012/0287331 A1) and Oishi (US Pub. No.: US 2017/0201749 A1).
Regarding claim 18, the combination of Feng, Joung and Iwane does not disclose the optical filter is a RGB optical filter.
Oishi discloses the optical filter is a RGB optical filter (Para 23-24; Fig 2; the image sensor unit 102 converts light transmitted through red, green and blue (RGB) color filters arranged for each pixel in accordance with a set gain into an electrical signal.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng with the teaching of Oishi to include color filters in order to provide images with correct color.

                            Allowable subject matter 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, none of the prior art discloses that a ratio of an area of the intersection region to an area of the pixel array ranges from 0.1 to 0.24 or from 0.3 to 0.4.  
				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on Monday -Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/XI WANG/           Primary Examiner, Art Unit 2696